DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2 and 5-7) in the reply filed on 11 May 2022 is acknowledged.
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 May 2022.

Claim Status
Claims 1-7 are currently pending.
Claims 3-4 are withdrawn, as discussed in the Election/Restrictions section above.
Claims 1-2 and 5-7 are under examination herein.
Claims 1-2 and 5-7 are rejected.
Claims 1 and 7 are objected to.

Priority
	The instant application claims the benefit of priority to KR10-2019-0036785 filed on 29 March 2019. A certified copy of this document was received. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the claims is 29 March 2019.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 27 March 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full.  A signed copy of the list of references cited from the IDS is included with this Office Action.

Drawings
The drawings filed on 27 March 2020 are accepted.

Specification
The disclosure is objected to because of the following informalities:
The use of the terms VISIA® which are a trade name or a mark used in commerce, has been noted in this application (Pg. 15, line 11 and Pg. 17, line 20). It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:    
In claim 1, line 2, and claim 7, line 1, "ability" should be amended to "an ability". 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
35 U.S.C. §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ biological materials, specifically Bifidobacterium animalis subsp. Lactis GFC-B09 strain having Accession # KCCM12263P.  Since the biological materials are essential to the claimed invention they must be obtainable by a reproducible method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public.  Example 1 in the Instant Specification indicates the culturing process of the Bifidobacterium animalis subsp. Lactis GFC-B09 strain; however, there is no indicated of how the claimed bacterium is selected. Therefore, a person skilled in the art without access to the specific biological material could not make or isolate the biological materials required to practice the invention without undue experimentation.  
It is noted that Applicant has deposited the bacteria strains (PGPub [30], [142]-[144]), but there is no indication in the specification as to public availability.  If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature and registration number, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
          (c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
          (d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
          (e) the deposit will be replaced if it should ever become inviable.
          Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  
Therefore, claims 1-2 and 5-7 are not enabled by the disclosure. 

35 U.S.C. §112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites "The Bifidobacterium animalis subsp. Lactis GFC-BO9 strain (Accession number: KCCM12263P) of claim 1, wherein the strain is derived from Bombus pascuorum". The limitation "wherein the strain is derived from Bombus pascuorum" is a product-by-process limitation and does not impart distinctive structural changes to the product of claim 1. The limitation fails to further limit independent claim 1. 
Claim 7 recites the limitation "wherein the cosmetic composition has ability to increase an amount of S. epidermidis, to degrade histamine, to inhibit allergies, to repair DNA, and to increase wrinkle resistance, skin whiteness, skin density, and skin elasticity." The claim limitation merely recites intended results of claim 6. The limitation fails to further limit independent claim 6.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-2 and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more.  	 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to a product of nature:
Claim 1 recites a Bifidobacterium animalis subsp. Lactis GFC-B09 strain
Claim 2 recites the Bifidobacterium animalis subsp. Lactis GFC-B09 strain, wherein the strain is derived from Bombus pasuorum.
Claim 5 recites a culture solution obtained by culturing the Bifidobacterium animalis subsp. Lactis GFC-B09 strain
Claim 6 recites a cosmetic composition containing a Bifidobacterium animalis subsp. Lactis GFC-B09 strain as an active ingredient. 
Claim 7 recites intended results of claim 6. 
These recitations are directed to a nature-based product (Bifidobacterium animalis subsp. Lactis). As per the specification (Pg. 9, Example 1), Bifidobacterium sp. GFC-B09 strain is a nature-based microorganism that was isolated from the intestine of Bombus pascuorum, cultured and identified. Claim 2 is a product-by-process claim and there is no evidence that the nature-based product in the claim exhibits markedly different characteristics from its naturally occurring counterpart. Claim 5 recites a culture solution obtained by culturing the Bifidobacterium animalis subsp. Lactis GFC-B09 strain and there is no indication of anything in the culture solution besides what is naturally produced by the claimed bacterium while it is growing. Claims 6 and 7 recite a cosmetic composition containing Bifidobacterium animalis subsp. Lactis GFC-B09 strain as an active ingredient. The specification discloses multiple embodiments for formulations with carrier components and diluents including water (Instant Specification Pg. 8, lines 11-13 and line 15). In the broadest reasonable interpretation, claims 6 and 7 contain Bifidobacterium animalis subsp. Lactis GFC-B09 strain and water. There is no evidence that the combination of these two components exhibit markedly different characteristics from the resultant nature-based combination. As further evidenced by Jungersen (Jungersen, M. et al, The Science behind the Probiotic Strain of Bifidobacterium animalis subsp. Lactis BB-12®, 2014, Microorganisms, 2: 92-110), Bifidobacterium animalis subsp. Lactis is a naturally occurring strain that was first discovered and isolated from the feces of a breast fed infant (Jungersen Pg. 94, 2.1 Taxonomy). Therefore, these limitations are product of nature exceptions. As such, claims 1-2 and 5-7 recite a product of nature (Step 2A, Prong 1: YES).
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite additional elements. As such, claims 1-2 and 5-7 are directed to a product of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite additional elements. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 1-2 and 5-7 are not patent eligible.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bogicevic (US20210121507A1) discloses a composition comprising an effective amount of galactooligosaccharides and a probiotic bacteria comprising the galCDEGR(A) operon (Claim 1), wherein the probiotic bacteria is selected from the group consisting of Bifidobacterium animalis ssp. lactis, Bifidobacterium longum, Bifidobacterium breve and Lactobacillus johnsonii (Claim 3). The composition of the invention can be any type of composition in which probiotic bacteria can be incorporated, such as a food product, a beverage, an animal feed product, a nutritional supplement for human or animal, a pharmaceutical composition or a cosmetic composition ([100]). 
Al-Furaih (US20170216374A1) discloses microencapsulated probiotic bacteria formulated as a cosmetic composition or an additive thereof, wherein the probiotic bacterial strains include B. animalis (lactis) ([27], [57]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657       

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631